Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 objected to because of the following informalities:
It seems term “ia” is “a”
Appropriate correction is required.

    PNG
    media_image1.png
    216
    680
    media_image1.png
    Greyscale




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6, 9, 1, 2, 12, 13, and 24 of U.S. Patent No. 11061877 in view of Waghulde (U.S. Pub 2017/0212680. 


Instant Application: 17/347156
Patent 11061877
Claim 1
A computing device comprising:
a communication interface receiving a list of terms; 
a memory containing machine readable medium storing machine executable code; and 
one or more processors coupled to the memory and configurable to execute the machine executable code to cause the one or more processors to: 
compute a minimal distinguishing prefix (MDP) for a term included in the list of terms; 
create an initial MDP length list including a plurality of MDP lengths that correspond to computed MDPS of the list of terms, respectively; 







iterate through the initial MDP length list to progressively generate a subset of MDP lengths based on candidate block sizes corresponding to the plurality of MDP lengths; 























select a set of MDPs corresponding to the subset of MDP lengths; and
generate a trie including a plurality of leaf nodes based on the selected set of MDPs, wherein each leaf node in the trie corresponds to a respective selected MDP.

Claim 6
A computing device comprising:


a memory containing machine readable medium storing machine executable code; and 
one or more processors coupled to the memory and configurable to execute the machine executable code to cause the one or more processors to: 
compute a minimal distinguishing prefix (MDP) for each term included in a list of terms; 
create an initial MDP length list including a plurality of MDP lengths, wherein each MDP length corresponds to a computed MDP for a term in the list of terms, wherein the MDP lengths are in the same order as their corresponding terms in the list of terms, wherein each MDP length has an initial candidate block size of one term, and wherein each MDP length is initially a candidate for removal; 
for each subsequent iteration of the MDP length list: 
identify a first MDP length and a second MDP length, wherein the first MDP length is the longest length among candidates for removal in the current MDP length list, and the second MDP length is located in the position immediately preceding the first MDP length; 
determine whether a sum of a candidate block size for the first MDP length and a candidate block size for the second MDP length exceeds a size threshold;
if the sum does not exceed the size threshold, remove the first MDP length from the MDP length list and update the second MDP length's candidate block size to equal the sum;
if the sum exceeds the size threshold, keep the current MDP length list but remove the first MDP length from the candidates for removal; and 
when there are no more MDP lengths remaining as candidates for removal, determine a remaining subset of MDP lengths from a final iteration of the MDP length list;
select the MDPs corresponding to the remaining subset of MDP lengths; and
generate a trie including a plurality of leaf nodes based on the selected MDPs, wherein each leaf node in the trie corresponds to a respective one of the selected MDPs, such that the terms accessible through a particular leaf node include the term corresponding to the respective one of the selected MDPs and any other terms positioned in the list between that term and a term corresponding to a next one of the selected MDPs in the trie.


	However, ‘877 does not teach “... a communication interface receiving a list of terms...” Waghulde discloses a communication interface receiving a list of terms ([0036], “... Data buffer in fast memory like DRAM 104 helps to buffer the recent data inserts (updates/deletes are special kind of inserts) and to serve lookups on the recently inserted/updated/deleted entries in the data store...”). As shown in fig. 4a, data received by data buffer is words, terms that are part of the prefix tree. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a data buffer as disclosed by Waghulde into ‘877 to receive words/terms into a data buffer and perform steps as recited in ‘877 to build a compact trie index.

Instant Application: 17/347156
Patent 11061877
Claim 2
The computing device of claim 1, wherein the machine executable code is executed to cause the one or more processors further to: 
iterate through the initial MDP length list by determining whether any MDP lengths remain as candidates for removal in a current MDP length list at each iteration.

Claim 6




... for each subsequent iteration of the MDP length list: 
identify a first MDP length and a second MDP length, wherein the first MDP length is the longest length among candidates for removal in the current MDP length list, and the second MDP length is located in the position immediately preceding the first MDP length; 
determine whether a sum of a candidate block size for the first MDP length and a candidate block size for the second MDP length exceeds a size threshold;
if the sum does not exceed the size threshold, remove the first MDP length from the MDP length list and update the second MDP length's candidate block size to equal the sum;
if the sum exceeds the size threshold, keep the current MDP length list but remove the first MDP length from the candidates for removal...”

Claim 3
The computing device of claim 2, wherein the machine executable code is executed to cause the one or more processors further to:
identify, at each iteration, a first MDP length and a second MDP length from the current MPD length list, 
wherein the first MDP length is a longest length among candidates for removal in the current MDP length list, and the second MDP length is located in ia position immediately preceding the first MDP length; and
determine whether a sum of a candidate block size for the first MDP length and the second MDP length exceeds a size threshold.

Claim 6


... for each subsequent iteration of the MDP length list: 
identify a first MDP length and a second MDP length, wherein the first MDP length is the longest length among candidates for removal in the current MDP length list, and the second MDP length is located in the position immediately preceding the first MDP length; 

determine whether a sum of a candidate block size for the first MDP length and a candidate block size for the second MDP length exceeds a size threshold...
Claim 4
The computing device of claim 3, wherein the machine executable code is executed to cause the one or more processors further to:
remove the first MDP length from the current MDP length list and update a candidate block size of the second MDP length to be the sum when the sum does not exceed the size threshold; and




remove the first MDP length from the candidates for removal when the sum exceeds the size threshold.

Claim 6
... for each subsequent iteration of the MDP length list: 
...

determine whether a sum of a candidate block size for the first MDP length and a candidate block size for the second MDP length exceeds a size threshold;
if the sum does not exceed the size threshold, remove the first MDP length from the MDP length list and update the second MDP length's candidate block size to equal the sum;
if the sum exceeds the size threshold, keep the current MDP length list but remove the first MDP length from the candidates for removal...”
Claim 5
The computing device of claim 4, wherein the machine executable code is executed to cause the one or more processors further to:
determine whether any MDP lengths in the current MDP length list remain as candidates for removal; and


















determine the subset of MDP lengths as remaining MDP lengths in the current MDP length list when no MDP length in the current MDP length list remains as candidates for removal.
Claim 6


... for each subsequent iteration of the MDP length list: 
identify a first MDP length and a second MDP length, wherein the first MDP length is the longest length among candidates for removal in the current MDP length list, and the second MDP length is located in the position immediately preceding the first MDP length; 
determine whether a sum of a candidate block size for the first MDP length and a candidate block size for the second MDP length exceeds a size threshold;
if the sum does not exceed the size threshold, remove the first MDP length from the MDP length list and update the second MDP length's candidate block size to equal the sum;
if the sum exceeds the size threshold, keep the current MDP length list but remove the first MDP length from the candidates for removal; and 
select the MDPs corresponding to the remaining subset of MDP lengths...
Claim 6
The computing device of claim 1, wherein the machine executable code is executed to cause the one or more processors further to:

partition the list of terms into a plurality of blocks, each block including a block key, wherein the block key is the first term in the block, 


wherein the MDP is computed for a block key and for a plurality of terms within a threshold distance of the block key.
Claim 9
The computing device of claim 6, wherein the one or more processors are configurable to execute the machine executable code to cause the one or more processors to: 
partition the list of terms into a plurality of blocks, each block including a block key, wherein the block key is the first term in the block.
Claim 1
...
compute a respective minimal distinguishing prefix (MDP) for the respective block key and for a plurality of terms within a threshold distance of the respective block key...


Claim 7
The computing device of claim 1, 
wherein the each leaf node in the trie corresponds to a respective one of the selected MDPs, such that the terms accessible through a particular leaf node include the term corresponding to the respective one of the selected MDPs and any other terms positioned in the list between that term and another term corresponding to a next one of the selected MDPs in the trie.
Claim 6
... 
wherein each leaf node in the trie corresponds to a respective one of the selected MDPs, such that the terms accessible through a particular leaf node include the term corresponding to the respective one of the selected MDPs and any other terms positioned in the list between that term and a term corresponding to a next one of the selected MDPs in the trie.
Claim 8
The computing device of claim 1, 
wherein the machine executable code further causes the one or more processors to:
partition, based on a size threshold, the list of terms into the plurality of blocks, each block of the plurality of blocks containing at most a difference of one for a number of terms included in the respective block.
Claim 2
... wherein the machine executable code further causes the one or more processors to: 

partition, based on a size threshold, the list of terms into the first plurality of blocks, each block of the first plurality of blocks containing at most a difference of one for a number of terms included in the respective block.
Claim 9
The computing device of claim 4, wherein the machine executable code further causes the one or more processors to:
partition the first plurality of blocks into a second plurality of blocks, each block key in the second plurality of blocks being a respective term corresponding to the respective one of the selected MDPs.
Claim 1
...

partition the first plurality of blocks into a second plurality of blocks, each block key in the second plurality of blocks being a respective term corresponding to the respective one of the selected MDPs
Claim 10
The computing device of claim 4, wherein the machine executable code further causes the one or more processors to:
for one or more blocks of the plurality of blocks: 
determine a length of a prefix that a first term has in common with a second term in the second plurality of blocks, the first term being located in the position immediately preceding the second term; and 
replace the prefix in the second term with a binary representation of the length.
Claim 12
The computing device of claim 9, wherein the machine executable code further causes the one or more processors to:
for one or more blocks of the plurality of blocks:
determine a length of a prefix that a first term has in common with a second term in the plurality of blocks, the first term being located in the position immediately preceding the second term; and 
replace the prefix in the second term with a binary representation of the length.


Claim 11-19 are similar to claim 1-10. The claims are rejected based on the same reason
Claim 20 is similar to claim 1. The claim is rejected based on the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/Primary Examiner, Art Unit 2167